 



Exhibit 10.1

ELEVENTH SUPPLEMENTAL ANNUAL BENEFIT DETERMINATION
PURSUANT TO THE VF CORPORATION AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Article I. Purpose

The purpose of this Eleventh Supplemental Annual Benefit Determination (the
“Determination”) is to provide to designated Participants a Supplemental Pension
under the VF Corporation Amended and Restated Supplemental Executive Retirement
Plan (the “SERP”).

Article II. Definitions

As used herein, words and phrases shall have such meanings as are set forth in
the SERP and the VF Corporation Pension Plan (“Pension Plan”). “Committee” shall
mean the Compensation Committee of the Board of Directors of VF Corporation, or
any successor committee thereto.

Article III. Eligibility for Benefits

The Supplemental Pension shall be payable to the Participant if his or her
employment ceases by reason of: 1) retirement on his or her Normal Retirement
Date, 2) termination of employment or 3) death while an Employee.

Article IV. Supplemental Pension Benefits

               4.01 Normal Retirement: The Participants in this Determination
shall receive the following Supplemental Pension payable at Normal or Late
Retirement:



  (a)   The Normal Retirement Benefit otherwise payable to the Participant under
the Pension Plan computed without application of the maximum benefit limitation
imposed under Section 415(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor section thereto, which limits the annual benefit
payable with respect to the Participant from a defined benefit plan such as the
Pension Plan, but without regard to the amount set forth in Appendix IV to the
Pension Plan for such Participant.     (b)   The Supplemental Pension set forth
in Section 4.01(a) shall be reduced by any benefits payable to the Participant
under the Pension Plan.

               4.02 Termination of Employment: The Supplemental Pension payable
by reason of the Participant’s termination of employment shall be equal to the
benefit provided by Section 4.01 above multiplied by a fraction. The numerator
of this fraction shall be the number of full and part years of the Participant’s
employment with the Corporation. The denominator of this fraction shall be the
number of full and part years of the Participant’s employment as if the
Participant had been employed until Normal Retirement Date.

 



--------------------------------------------------------------------------------



 



               4.03 Death while an Employee: The Supplemental Pension payable
upon the death of the Participant while an Employee shall be as provided by
Section 4.02.

               4.04 Form of Supplemental Pension: The form of benefits payable
to the Participant shall be the form which has been elected under the Pension
Plan unless the Participant or Beneficiary has elected a different form under
this Determination. Except as otherwise provided in this Section 4.04, payment
of Supplemental Pension benefits hereunder shall commence at the same time as
the Participant’s or Beneficiary’s benefits commence under the Pension Plan, and
shall be subject to the same reductions for commencement of payments prior to
Normal Retirement Date as apply to the recipient’s benefits under the Pension
Plan. Notwithstanding the foregoing, a Participant may elect to receive in a
lump sum the actuarial present value of his or her Supplemental Pension under
this Determination, and if a Participant dies while employed, his or her
Beneficiary may elect to receive in a lump sum the actuarial present value of
the Participant’s Supplemental Pension under this Determination. In the case of
an unmarried Participant who dies while employed after the Board of Directors’
adoption of certain design modifications to the Pension Plan and the SERP on
December 9, 2003, the present value of his or her Supplemental Pension under
this Determination shall be determined as if such design modifications had not
been adopted. The lump sum actuarial present value calculations shall be based
on an interest rate assumption equal to the expected rate of return on assets
for financial accounting purposes under the Pension Plan for the year in which
the lump sum payment is to be made and on the mortality assumption set forth in
the Pension Plan for purposes of calculating lump sum payments.

Article V. Participants

The Board of Directors and the Committee designate as Participants, for purposes
of this Determination, any Employee who loses retirement benefits under the
Pension Plan because of the Code Section 415(b) maximum benefit limitation on
the annual benefit payable from a defined benefit plan such as the Pension Plan;
provided, however, that any Employees who have been designated in any other SERP
Determination shall be excluded from this Determination to the extent that such
other Determination provides for the Supplemental Pension set forth above.

Article VI. Vesting

The Participant shall become vested in the Supplemental Pension payable pursuant
to this Determination upon satisfaction of the vesting period provided in the
SERP. Nothing in this Determination shall preclude the Board of Directors from
discontinuing eligibility to participate in the SERP and this Determination at
any time before the Participant shall become vested hereunder.

Article VII. Adoption

This Determination was approved and adopted by the Board of Directors of the
Corporation on July 16, 2004, effective for and applicable to Participants whose
last day worked for purposes of the Pension Plan is on or after December 9, 2003
(and Participants whose last day worked is before December 9, 2003 but whose
severance payments period ends on or after December 9, 2003).

 